Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-6, drawn to system...classifying, with a first machine learning model..., classified in G06Q 30/0283.
II. Claim 7-15, drawn to method...obtaining one or more root words, classified in G06Q 30/0619.
III. Claim 16-20, drawn to A non-transitory machine-readable medium...accessing payment transaction data associated with a plurality of payment transactions, classified in G06Q 30/0283.


The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).

In the instant case, subcombination I has separate utility such as,   
obtaining payment transaction data associated with a plurality of payment transactions, wherein the plurality of payment transactions are associated with a plurality of merchants associated with a plurality of marketplace providers; 
classifying, with a first machine learning model, each of the plurality of payment transactions as either a purchase transaction or a partner fee transaction; 
associating each of the partner fee transactions with one of the plurality of purchase transactions to create partner fee data; 
obtaining onboarding data, offerings data, and sales data associated with the plurality of marketplace providers; 
obtaining data about a first marketplace provider; 
determining, with a second machine learning model, a partner fee recommendation for the first marketplace provider based on the data about the first marketplace provider and one or more of the partner fee data, the onboarding data, the offerings data, and the sales data; and 
providing the partner fee recommendation to the first marketplace provider

In the instant case, subcombination II has separate utility such as, 
obtaining payment transaction data associated with a plurality of payment transactions, wherein the plurality of payment transactions are associated with a plurality of merchants associated with a plurality of marketplace providers; 
obtaining one or more root words, each root word associated with a purchase transaction category or a partner fee transaction category; 
associating each payment transaction with at least one of the root words; determining whether each of the payment transactions is a purchase transaction category or a partner fee transaction category based on the associated root words;   
sorting the payment transactions into the purchase transaction category or a partner fee transaction category based on the determining; and 
determining a recommended partner fee based at least in part on the sorted payment transactions.  

In the instant case, subcombination III has separate utility such as, 
obtaining data about a first marketplace provider; 
accessing payment transaction data associated with a plurality of payment transactions, wherein the plurality of payment transactions are conducted with a first merchant across a plurality of different marketplace providers; 
determining a partner fee transaction portion of each of the plurality of payment transactions; 
accessing sales data associated with the first merchant for each of the plurality of marketplace providers, wherein the sales data comprises a plurality of sales amounts, each sales amount associated with one of the plurality of different marketplace providers; 
determining a partner fee recommendation for the first marketplace provider to charge the first merchant based on the data about the first marketplace provider, the partner fee transaction portion of each of the plurality of payment transactions, and the sales data associated with the first merchant; and 
providing the partner fee recommendation to a first marketplace provider.  

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require distinct and independent searches (e.g., searching different electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday 7:30 - 7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623